UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March29, 2011 Date of Report (Date of earliest event reported) ONTECO CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53104 51-0668045 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida (Address of principal executive offices) (Zip Code) (305) 932-9795 Registrant’s telephone number, including area code InfoSpi Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR Certificate of Amendment On March 29, 2011, Onteco Corporation, formerly known as InfoSpi Inc., a corporation organized under the laws of the State of Nevada(the “Company”), filed a Certificate of Amendment with the Nevada Secretary of State in order to change its name from “InfoSpi Inc.” to “Onteco Corporation” (the “Name Change”). The Name Change was effective with the Nevada Secretary of State on March 29, 2011 when the Certificate of Amendment was filed. The Name Change was approved by the Board of Directors pursuant to written consent resolutions dated March 15, 2011 and further approved by the shareholders holding a majority of the total issued and outstanding shares of common stock of the Company pursuant to written consent resolutions dated March 16, 2011. The new cusip number for the Company is 683311104. Management anticipates that the Name Change will be effected on the OTC Markets approximately April 15, 2011. Management has requested a voluntary change in the Company’s trading symbol. As of the date of this Current Report, the trading symbol for the Company remains “ISPI”. Management of the Company deemed it appropriate to change the name of the Company to Onteco Corporation in furtherance of and to better reflect the nature of our new business operations. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 3.1.3Certificate of Amendment dated March 29, 2011 filed with the Nevada Secretary of State. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONTECO CORPORATION Date: April 4, 2011 By: /s/Dror Svorai Name: Dror Svorai Title: President/Chief Executive Officer 3
